TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00129-CV



                 Texas Department of Family & Protective Services, Appellant

                                                   v.

                                      M.E. and B.E., Appellees


     FROM THE DISTRICT COURT OF COMAL COUNTY, 433RD JUDICIAL DISTRICT
          NO. C2011-0351D, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Texas Department of Family & Protective Services appeals from the trial

court’s order granting directed verdict for appellees. Appellant submitted a letter to this Court on

April 4, 2013, advising this Court that a final order has not yet been signed.

                Texas Rule of Appellant Procedure 27.2 provides that an appellate court may permit

a party to cure a prematurely filed appeal by allowing “an appealed order that is not final to be

modified so as to be made final and may allow the modified order and all proceedings relating to it

to be included in a supplemental record.” Tex. R. App. P. 27.2. We, therefore, abate this appeal to

give the Department 60 days after the date of this order to take action to cure the jurisdictional defect

and to pay for and request a supplemental clerk’s record containing a final order. Failure to

comply with this order will result in dismissal of this appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a).
                                    __________________________________________

                                    Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Abated

Filed: April 26, 2013




                                              2